DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell 8,434,209.
Riddell discloses a method of manufacturing an electric deterrent device, comprising:  extruding (see col. 19, lines 47-48) an elongated base (110 in Fig. 17) that upon deployment has upper (upwardly facing surface of top layer 114) and bottommost (downwardly facing surface of bottom layer 112) surfaces, the bottom-most surface having a longitudinally running first downward opening trough (270a opens downwardly as shown in Fig. 17) and a longitudinally running second downward opening trough (270b opens downwardly as shown in Fig. 17); sewing a first conductor (130a) and a second conductor (130b) to the upper surface of the base (see Fig. 17) using fasteners (150a-b) that pass through to the first and second troughs, respectively (see Fig. 17); and coating at least a portion of the top surface of at least one of the first and second troughs with an adhesive coating (cavities 270a-b filled with glue wherein the cavities 270a-b represent top surfaces of the troughs since they are the highest points within the troughs as shown in Fig. 17; see col. 15, lines 25-33) at a time of manufacture (at col. 15, lines 25-33 of Riddell it is stated how the troughs 270a-b receive adhesive such as glue therein which describes how the apparatus is configured for use and before its actual deployment and that therefore the functional language of “at a time of manufacturing of the device” is met by Riddell since Riddell not only has the associated structure necessary to meet the claim limitations but also discloses the manner in which the device is constructed to its final form before deployment; the present claim is an apparatus claim and is not a method claim so this particular recitation fails to distinguish over Riddell; this recitation also represents a “Product-by-Process” limitation that is met by Riddell since even though the product-by-process are limited by and defined by the process, determination of patentability is based on the product itself and does not depend from its method of production and that if the product in the product-by-process claim is the same as the prior art, the claim is unpatentable even though the prior product was made by a different process---see In re Thorpe, 777 F.2d 695, 698, 227 (USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113), but does not disclose coating at least a portion of the top surface of at 
In regard to claims 3-4, Riddell discloses sewing (stitch or series of stitches 150a-b), using a friction-fit (see col. 9, lines 5-12), and coupling (see col. 9, lines 5-12) each of the first and second conductors (220a-b) to the upper surface of the base (110).
In regard to claims 5, 6, 8 and 9, Riddell discloses the step of coating comprises applying the non-adhesive coating inside of the first trough (220a) on an upper and lateral surface of the trough (Riddell discloses adhesive may be applied to portion of fasteners 150a-b that protrude into the gap or entire gap is filled or substantially filled which would thereby cover upper and lateral surfaces of troughs 220a-b; see col. 11, line 13-30), but does not disclose spraying the non-adhesive coating or submerging at least the portion of the base in a fluid. It would have been an obvious matter of design choice to apply the coating by spraying or submerging since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method step of applying the coating of non-adhesive to the first .
Claims 1, 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell 8,434,209 in view of WO 95/08915 to Greenwood.
Riddell discloses a method of manufacturing an electric deterrent device, comprising:  extruding (see col. 19, lines 47-48) an elongated base (110 in Fig. 17) that upon deployment has upper (upwardly facing surface of top layer 114) and bottommost (downwardly facing surface of bottom layer 112) surfaces, the bottom-most surface having a longitudinally running first downward opening trough (270a opens downwardly as shown in Fig. 17) and a longitudinally running second downward opening trough (270b opens downwardly as shown in Fig. 17); sewing a first conductor (130a) and a second conductor (130b) to the upper surface of the base (see Fig. 17) using fasteners (150a-b) that pass through to the first and second troughs, respectively (see Fig. 17); and coating the top surface of at least one of the first and second troughs with an adhesive coating (cavities 270a-b filled with glue wherein the cavities 270a-b represent top surfaces of the troughs since they are the highest points within the troughs as shown in Fig. 17; see col. 15, lines 25-33) at a time of manufacture (at col. 15, lines 25-33 of Riddell it is stated how the troughs 270a-b receive adhesive such as glue therein which describes how the apparatus is configured for use and before its actual deployment and that therefore the functional language of “at a time of manufacturing of the device” is met by Riddell since Riddell not only has the associated structure necessary to meet the claim limitations but also discloses the manner in which the device is constructed to its final form before deployment; the present claim is an apparatus claim and is not a method claim so this particular recitation fails to distinguish over Riddell; this recitation also represents a “Product-by-Process” limitation that is met by Riddell since even though the product-by-process are limited by and defined by the process, determination of patentability is based on the product itself and does not depend from its method of production and that if the product in the product-by-process claim is the same as the prior art, the claim is unpatentable even though the prior product was made by a different process---see In re Thorpe, 777 F.2d 695, 698, 227 (USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113), but does not disclose coating at least a portion of the top surface of at least one of the first and second troughs with a non-adhesive coating.  Greenwood discloses a method comprising extruding an elongated base (2) having upper (upper side of 2 with 4, 5) and bottommost (3) surfaces, the bottom-most surface having first and second longitudinally extending troughs (8-10); coupling a first and second conductors (6-7) coupled to the upper surface of the base (see Fig. 1 or 2); and coating at least a portion of the bottommost surface belonging to at least one of the first and second troughs with a nonadhesive coating (grout which is a form of mortar) on at least a portion of the lower surface of the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the step of coating at least one of the first and second troughs with a nonadhesive coating comprising grout of Greenwood for the step of coating at least a portion of the bottom-most surfacing 
In regard to claims 3-4, Riddell discloses sewing (stitch or series of stitches 150a-b), using a friction-fit (see col. 9, lines 5-12), and coupling (see col. 9, lines 5-12) each of the first and second conductors (220a-b) to the upper surface of the base (110).
In regard to claims 5, 6, 8 and 9, Riddell and Greenwood disclose the step of coating comprises applying the non-adhesive coating (grout of Greenwood) inside of the first trough (220a) on an upper and lateral surface of the trough (Riddell discloses adhesive may be applied to portion of fasteners 150a-b that protrude into the gap or entire gap is filled or substantially filled which would thereby cover upper and lateral surfaces of troughs 220a-b; see col. 11, line 13-30), but does not disclose spraying the non-adhesive coating or submerging at least the portion of the base in a fluid. It would have been an obvious matter of design choice to apply the coating by spraying or submerging since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the method step of applying the coating of non-adhesive to the first trough of Riddell and Greenwood would be equally effective by either spraying or submerging, and because a person of ordinary skill in the art would readily choose the manner in which the nonadhesive is applied in a coating according to the amount of non-adhesive to be administered and the amount of coverage of the non-adhesive desired.
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regard to applicant’s argument that “Riddell clearly contemplates applying adhesive during installation.  See C4,L15-32, in which unambiguously states that the adhesive is applied to the bottom of his device when the device is being installed…”, the Examiner contends that the particular passage of Riddell at column 4, lines 14-32 is definitely concerned with installation of the device to an external surface as correctly pointed out by applicant, but that column 10, line 38 to column 11, line 30 also states that an adhesive or glue may be used for the specific purpose of insulating the fasteners 150a-b which are exposed to the external environment because they have penetrated the bottom layer of the base 110 and that this is for the sole purpose of preventing an electrical short circuit from occurring when the bare fasteners 150a-b are exposed to moisture that may then travel up to the top layer 114 where the conductive elements 130a-b are attached.  Therefore, Riddell is not only using adhesive to attach the device 
In regard to applicant’s argument that “Currently amended Claim 1 recites that the non-adhesive coating is applied ‘at a time of manufacturing the device.’  Riddell doesn’t do that, and one of ordinary skill would not think to do so because of the added expense…”, the Examiner contends that this functional recitation in question fails to define any structure not shown or disclosed by Riddell and amounts to a product-by-process limitation wherein if the prior art device meets the claim limitations as recited by applicant, despite being made by a different process, then the claim limitations are still met.  The adhesive must be applied in the device of Riddell to cover the fasteners 150a-b before the base 110 is mounted to any external structure and therefore qualifies as coating at a time of manufacturing the device since this step occurs before the device is actually mounted to the external structure to be protected.
In regard to applicant’s argument that “The Office’s first new argument is that a PHOSITA would think to apply an adhesive to Riddell’s device prior to shipment, because the adhesive could dry before the device is rolled up for shipment…that doesn’t make sense because Riddell always uses an adhesive to anchor the device to a surface…”, the Examiner contends that once again it must be reiterated that Riddell does not only utilize adhesive to mount the base 110 to the external surface to be protected, but also utilizes adhesive to cover exposed fasteners 150a-b to prevent any short circuiting from occurring when the fasteners are exposed to moisture.  .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA